Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       Nos. 04-14-00136-CR
                                            04-14-00137-CR
                                            04-14-00138-CR
                                            04-14-00139-CR

                                    Billy Edward GONZALEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 381st Judicial District Court, Starr County, Texas
                 Trial Court Nos. 12-CR-611, 12-CR-615, 12-CR-613 & 12-CR-609
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: May 7, 2014

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed the sentences in Appeal Nos. 04-14-00136-CR, 04-14-00138-CR,

and 04-14-00139-CR on October 30, 2013, and signed the order being appealed in Appeal No. 04-

14-00137-CR on October 31, 2013. Appellant did not file a motion for new trial. Because

appellant did not file a timely motion for new trial, the deadline for filing the notice of appeal was

November 29, 2013, for Appeal Nos. 04-14-00136-CR, 04-14-00138-CR, and 04-14-00139-CR,

and December 2, 2013, for Appeal No. 04-14-00137-CR. See TEX. R. APP. P. 26.2(a)(1). A notice
                                    04-14-00136-CR, 04-14-00137-CR, 04-14-00138-CR & 04-14-00139-CR


of appeal was not filed until February 25, 2014, and the record shows the notice of appeal was not

mailed until February 18, 2014. Appellant did not file a motion for extension of time to file the

notice of appeal. See TEX. R. APP. P. 26.3.

       On March 18, 2014, we ordered appellant to file a written response on or before April 17,

2014, showing cause why the appeals should not be dismissed for want of jurisdiction. Appellant

did not file a response. Because the notice of appeal was not timely filed, and no timely motion

for extension of time was filed, we lack jurisdiction to entertain the appeals. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of habeas corpus pursuant to article 11.07

of the Texas Code of Criminal Procedure governs out-of-time appeals from felony convictions).

Accordingly, we dismiss these appeals for want of jurisdiction.


                                                 PER CURIAM

Do Not Publish




                                               -2-